Exhibit 10.9

SECOND AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY
THIS SECOND AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY (this
“Amendment”) is made as of April 8, 2015, by and among AMERICAN REALTY CAPITAL
HEALTHCARE TRUST III OPERATING PARTNERSHIP, L.P., a Delaware limited partnership
(“Buyer”), as buyer, and R.H.C. INVESTMENTS I., INC., a Florida corporation, and
M.K. ACHARYA, M.D., an individual (individually and collectively, “Seller”), as
seller.
WHEREAS, American Realty Capital Healthcare Trust II Operating Partnership,
L.P., a Delaware limited partnership (“HCT OP II”), and Seller entered into that
certain Agreement for Purchase and Sale of Real Property, having an effective
date of March 2, 2015 (the “Initial Agreement”), and that certain First
Amendment to Agreement for Purchase and Sale of Real Property, dated as of April
1, 2015 (as amended, the “Agreement”), with regard to the Property, as more
particularly described in the Agreement. Buyer and Seller wish to amend the
Agreement as provided herein.
WHEREAS, HCT OP II assigned its rights under the Agreement to Buyer pursuant to
that certain Assignment and Assumption of Agreement of Purchase and Sale of Real
Property, dated as of April 1, 2015.
NOW, THEREFORE, in consideration of the mutual promise contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree that the Agreement shall be
amended as follows:
1.Closing. Notwithstanding anything to the contrary contained in the Agreement,
the Closing shall occur on April 17, 2015, and such date shall be the Closing
Date under the Agreement. Time is of the essence with respect to Seller’s
obligation to close on or before the Closing Date, subject to Buyer’s right to
adjourn the Closing as permitted under the Agreement.


2.Miscellaneous. Except as expressly modified hereby the terms of the Agreement
shall remain in full force and effect as written. Capitalized terms used herein
but not defined herein shall have the meanings given to such terms in the
Agreement. This Amendment may be executed in one or more counterparts, all of
which shall be considered one and the same agreement, and shall become a binding
agreement when one or more counterparts have been signed by each of the parties
and delivered to the other party. Signatures on this Amendment which are
transmitted electronically shall be valid for all purposes, however any party
shall deliver an original signature of this Amendment to the other party upon
request.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first set forth above.


BUYER:
SELLER:
 
 
AMERICAN REALTY CAPITAL HEALTHCARE TRUST III OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership


R.H.C. INVESTMENTS I., INC., a Florida corporation


By: American Realty Capital Healthcare Trust III, Inc., a Maryland corporation,
its general partner
By:   /s/ Muralidhar K. Acharya      
   Name: Muralidhar K. Acharya
   Title: President


   By:   /s/ Thomas P. R’Arcy      
    
      Name: Thomas P. D’Arcy
Title: CEO


   /s/ Muralidhar K. Acharya
M.K. ACHARYA, M.D., an individual
    




Second Amendment to PSA – Dialysis Medical Office Portfolio